TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00443-CV


Jay Sandon Cooper, Appellant

v.

County of Travis; Austin Independent School District; City of Austin; 
Travis County Healthcare District; Austin Community College District; and 
William B. Cochran, Court Appointed Receiver/Trustee, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. D-1-GV-99-009504, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


O R D E R
PER CURIAM
	Appellant Jay Sandon Cooper has filed a motion for extension of time to file his
appellant's brief.  Counsel for William Cochran has informed this Court that he was not contacted
by appellant and that he opposes appellant's motion.  We grant appellant's motion for extension of
time and order him to file his brief no later than July 10, 2009.  No further extensions will be granted
and we will dismiss the cause for want of prosecution if appellant's brief is not timely filed
as ordered.

Before Chief Justice Jones, Justices Puryear and Henson
Filed:   July 3, 2009